DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d2010 (Fed. Cir. 1993); In re Long!, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982);
In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528,
163 USPQ 644 (CCPA 1969). “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to species of invention
covered by the patent claim, and since without terminal disclaimer, extant species claims
preclude issuance of generic application claims”).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may
be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR
3.73(b) Claim 11 is rejected on the ground of nonstatutory obviousness-type
double patenting as being unpatentable over claim 1, respectively, of US Patent 11,422,697
B2.
Limitations of the present invention and corresponding US Patent 11,422,697 B2 are listed in the following table for claim 1.
Claim 11 of Present Invention
Claim 1 of Patent 11,422,697  B2
An apparatus for enabling a user to control one or more output systems, where at least one aspect of the one or more output systems is desired to be controlled by a given user action via a given plurality of input devices and is not otherwise configured to be controlled by the user action via the plurality of input devices, the apparatus comprising:
An apparatus for enabling a user to control one or more output systems, where at least one aspect of the one or more output systems is desired to be controlled by a given user action via a given plurality of input devices and is not otherwise configured to be controlled by the user action via the plurality of input devices, the apparatus comprising:
one or more wired or wireless input ports configured to receive input device signals conveying data pertaining to user actions from the plurality of input devices;
a. one or more wired or wireless input ports configured to receive input device signals conveying data pertaining to user actions from the plurality of input devices;
a first interconversion logic configured to convert the input device signals to converted input device signals having a data format compatible with a modular, reconfigurable signal processing pipeline;
b. a first interconversion logic configured to convert the input device signals to converted input device signals having a data format compatible with a modular, reconfigurable signal processing pipeline;
the modular, reconfigurable signal processing pipeline, configurable via a configuration API to route one or more of the converted input device signals through at least one API-selected first signal transformation to create one or more transformed signals, then route the one or more transformed signals to one or more API-selected aspects of the one or more output systems, thus creating one or more pre-output signals;
c. the modular, reconfigurable signal processing pipeline, configurable via a configuration API to route one or more of the converted input device signals through at least one API-selected first signal transformation to create one or more transformed signals, then route the one or more transformed signals to one or more API-selected aspects of the one or more output systems, thus creating one or more pre-output signals;
a second interconversion logic configured to convert the one or more pre-output signals to one or more output signals having a data format suitable to control the one or more API-selected aspects of the one or more output systems;
d. a second interconversion logic configured to convert the one or more pre-output signals to one or more output signals having a data format suitable to control the one or more API-selected aspects of the one or more output systems;
one or more wired or wireless output ports configured to transmit the one or more output signals to the one or more output systems;
e. one or more wired or wireless output ports configured to transmit the one or more output signals to the one or more output systems;
the configuration API;
f. the configuration API; and
and a user interface for interacting with the configuration API,
g. a user interface for interacting with the configuration API.
wherein commands of the configuration API are JSON data objects serialized as newline- delimited strings.



However, US Patent 11,422,697 B2 does not specifically disclose wherein commands of the configuration API are JSON data objects serialized as newline- delimited strings.
In an analogous art, YU (US 2016/0036621 hereinafter YU) discloses wherein commands of the configuration API are JSON data objects serialized as newline- delimited strings (In another embodiment of the present disclosure, the first transceiving module 110 includes a converting module (not depicted). The converting module is configured for converting the third output data 218 to the fourth output data 228. In an example, the third output data 218 are described in JavaScript Object Notation data-interchange format, and the abovementioned converting module is configured for converting the third output data 218 to the fourth output data 228, which are command-line interface data or Telnet interface data.; Para. 0066, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of YU to the system of US Patent 11,422,697 B2 in order to perform a firmware setup or a function setup of the electronic apparatus or inquiring and outputting data stored in the electronic apparatus according to the input data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                  /NELSON M ROSARIO/ 
Examiner, Art Unit 2624                                                   Primary Examiner, Art Unit 2624